DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 07/25/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on 07/25/2022 has been entered.
The amendment of claims 1, 4, 6, 8 and 12-14 is acknowledged.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 13 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)     the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)     the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)     the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura’949 (US 2010/0044949), and further in view of Honda’482 (US 2010/0110482), and Sawara’910 (JP 6-167910).
     With respect to claim 1, Hasegawa’308 teaches a print controller (Fig.1, item 20) comprising:
     a central processing unit [the PC (Fig.1, item 20) is inherent disclosed at least one central processing unit to perform its functions]; and
     a memory [As shown in Fig.1, the PC (Fig.1, item 20) is inherent disclosed with a memory to store programs to be executed by the one or more processors in to order to allow the PC to provide the desired functions], 
     wherein the central processing unit performs a first printing to print a plurality of page images onto first faces of a plurality of printing media in a first sequence, in which the plurality of page images are printed starting from a leading page image toward a final page image [as shown in Fig.6, the printing configuration interface has a function to configure to discharge the printouts to the face-down paper receiving tray (the plurality of page images are printed starting from a leading page image toward a final page image) (paragraph 35)]; 
     wherein the central processing unit gives a command for outputting the plurality of printing media to an output destination of a printing apparatus in a state where a printed face of each printing medium faces upward [when the face-up receiving tray is being selected in Fig.6, a command for outputting the plurality of printing media to an output destination of a printing apparatus in a state where a printed face of each printing medium faces upward is considered being given by a printer driver]; 
     Nakamura’949 does not teach wherein the plurality of page images are printed in correspondence with the plurality of printing media by using a specific color set in advance in accordance with a base color of the plurality of printing media in the first printing and the first printing is performed at least two times on the first faces of the plurality of printing media; wherein the central processing unit performs a second printing to re-print the first faces of the plurality of page images onto the plurality of printing media, which are fed to a feed destination of the printing apparatus while being kept in an upward-facing output state in the output destination in a second sequence, in which the plurality of page images are printed starting from the final page image toward the leading page image, wherein the plurality of page images are printed by using a plurality of colors according to the plurality of page images in the second printing.
     Honda’482 teaches wherein the plurality of page images are printed in correspondence with the plurality of printing media by using a specific color set in advance in accordance with a base color of the plurality of printing media in the first printing and the first printing is performed at least two times on the first faces of the plurality of printing media [as shown in Fig.5, the printed material 503 is being generated with the CMYK base colors set in advance first on a first face of a paper (paragraph 70) and then the printed material 503 is being printed with other information on the said first face to generate the printed material 505. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to print a plurality papers with fixed data and variable data because this will allow the jobs having a multiple pages to be printed with separate printing operations more effectively];
     wherein the central processing unit performs a second printing to re-print the first faces of the plurality of page images onto the plurality of printing media [as shown in Fig.5, the printed material 503 is being generated with the CMYK base colors set in advance first on a first face of a paper (paragraph 70) and then the printed material 503 is being printed with other information on the said first face to generate the printed material 505. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to print a plurality papers with fixed data and variable data because this will allow the jobs having a multiple pages to be printed with separate printing operations more effectively].
     wherein the plurality of page images are printed by using a plurality of colors according to the plurality of page images in the second printing [as shown in Fig.5, the printed material 503 is being generated with the CMYK base colors set in advance first on a first face of a paper (paragraph 70) and then the printed material 503 is being printed with other information on the said first face to generate the printed material 505. The CMYK is the plurality of colors. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to print a plurality papers with fixed data and variable data because this will allow the jobs having a multiple pages to be printed with separate printing operations more effectively].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakamura’949 according to the teaching of Honda’482 to generate the printed material with fixed data and the variable data by performing two time of printing because this will allow the printed material with fixed data and the variable data to be generated more effectively.
     The combination of Nakamura’949 and Honda’482 does not teach the plurality of printing media, which are fed to a feed destination of the printing apparatus while being kept in an upward-facing output state in the output destination in a second sequence, in which the plurality of page images are printed starting from the final page image toward the leading page image.
     Sawara’910 teaches that a paper with the preprinted content is being placed with the upward-facing output state on the paper feed port and the printer pints additional information on the same side of the preprinted content on the said paper (Fig.1, Fig.2 and Fig.3).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakamura’949 and Honda’482 to keep the papers printed with the desired contents with the upward-facing output state in the paper feed tray to print additional information on the same side as the previous printed contents on the said papers because this will allow to print additional information on the same side as the previous printed contents on the said papers more effectively. 
     The combination of Nakamura’949, Honda’482 and Sawara’910 does not teach the plurality of printing media, which are fed to a feed destination of the printing apparatus while being kept in an upward-facing output state in the output destination in a second sequence, in which the plurality of page images are printed starting from the final page image toward the leading page image.
     Since Nakamura’949 has suggested that the printed pages are either being discharged to the face-down tray or the face-up tray (Fig.6) and Honda’482 teaches the printed material (Fig.5, item 503) is being generated with the CMYK base colors set in advance first on a first face of a paper (paragraph 70) and then the printed material (Fig.5, item 503) is being printed with other information on the said first face to generate the printed material (Fig.5, item 505) and Sawara’910 teaches that a paper with the preprinted content is being placed with the upward-facing output state on the paper feed port and the printer pints additional information on the same side of the preprinted content on the said paper (Fig.1, Fig.2 and Fig.3), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to put the papers with the printed contents back to the paper feed tray with the upward-facing output state to print additional information on the same side as the said printed contents on the paper and to configure the face-up tray as the discharge tray so that the printed pages with the printed additional information being printed and discharged from the final page to the leading page (the plurality of printing media, which are fed to a feed destination of the printing apparatus while being kept in an upward-facing output state in the output destination in a second sequence, in which the plurality of page images are printed starting from the final page image toward the leading page image) because this will allow the paper with the printed content to bed added with additional information more effectively and will allow the printout to be organized more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakamura’949, Honda’482 and Sawara’910 to put the papers with the printed contents back to the paper feed tray with the upward-facing output state to print additional information on the same side as the said printed contents on the paper and to configure the face-up tray as the discharge tray so that the printed pages with the printed additional information being printed and discharged from the final page to the leading page (the plurality of printing media, which are fed to a feed destination of the printing apparatus while being kept in an upward-facing output state in the output destination in a second sequence, in which the plurality of page images are printed starting from the final page image toward the leading page image) because this will allow the paper with the printed content to bed added with additional information more effectively and will allow the printout to be organized more effectively.
     With respect to claim 4, which further limits claim 1, the combination of Nakamura’949, Honda’482 and Sawara’910 does not teach wherein the central processing unit switches from the first printing to the second printing.  
     Since Nakamura’949 has suggested that the printed pages are either being discharged to the face-down tray or the face-up tray (Fig.6) and Honda’482 teaches the printed material (Fig.5, item 503) is being generated with the CMYK base colors set in advance first on a first face of a paper (paragraph 70) and then the printed material (Fig.5, item 503) is being printed with other information on the said first face to generate the printed material (Fig.5, item 505), and Sawara’910 teaches that a paper with the preprinted content is being placed with the upward-facing output state on the paper feed port and the printer pints additional information on the same side of the preprinted content on the said paper (Fig.1, Fig.2 and Fig.3), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to put the papers with the printed contents from a leading page toward a final page (the first sequence) back to the paper feed tray with the upward-facing output state to print additional information on the same side as the said printed contents on the paper and to configure the face-up tray as the discharge tray so that the printed pages with the printed additional information being printed and discharged from the final page to the leading page (wherein the central processing unit switches from the first printing to the second printing) because this will allow the paper with the printed content to bed added with additional information more effectively and will allow the printout to be organized more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakamura’949, Honda’482 and Sawara’910 to put the papers with the printed contents back from a leading page toward a final page (the first sequence) to the paper feed tray with the upward-facing output state to print additional information on the same side as the said printed contents on the paper and to configure the face-up tray as the discharge tray so that the printed pages with the printed additional information being printed and discharged from the final page to the leading page (wherein the central processing unit switches from the first printing to the second printing) because this will allow the paper with the printed content to bed added with additional information more effectively and will allow the printout to be organized more effectively.
     With respect to claims 12, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 12 claims how the print controller of claim 1 execute to perform printing.  Claim 12 is obvious in view of Nakamura’949, Honda’482 and Sawara’910 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present.
     With respect to claim 13, Nakamura’949 teaches a print controller (Fig.1, item 20) comprising: 
     a first print command means for performing a first printing to print a plurality of page images onto first faces of a plurality of printing media in a first sequence, in which the plurality of page images are printed starting from a leading page image toward a final page image, and a second sequence, in which the plurality of page images are printed starting from the final page image toward the leading page image [as shown in Fig.6, the printing configuration interface has a function to configure to discharge the printouts to the face-down paper receiving tray (the plurality of page images are printed starting from a leading page image toward a final page image) (paragraph 35)]; 
     an output command means for giving a command for outputting the plurality of printing media to an output destination of a printing apparatus in a state where a printed face of each printing medium faces upward [when the face-up receiving tray is being selected in Fig.6, a command for outputting the plurality of printing media to an output destination of a printing apparatus in a state where a printed face of each printing medium faces upward is considered being given by a printer driver]; 
     Nakamura’949 does not teach wherein the plurality of page images are printed in correspondence with the plurality of printing media by using a specific color set in advance in accordance with a base color of the plurality of printing media in the first printing and the first printing is performed at least two times on the first faces of the plurality of printing media; second print command means for giving a command for performing a second printing to re-print the plurality of page images onto the first faces of the plurality of printing media, which are fed to a feed destination of the printing apparatus while being kept in an upward-facing output state in the output destination in a second sequence, in which the plurality of page images are printed starting from the final page image toward the leading page image, wherein the plurality of page images are printed by using a plurality of colors according to the plurality of page images in the second printing.
     Honda’482 teaches wherein the plurality of page images are printed in correspondence with the plurality of printing media by using a specific color set in advance in accordance with a base color of the plurality of printing media in the first printing and the first printing is performed at least two times on the first faces of the plurality of printing media [as shown in Fig.5, the printed material 503 is being generated with the CMYK base colors set in advance first on a first face of a paper (paragraph 70) and then the printed material 503 is being printed with other information on the said first face to generate the printed material 505. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to print a plurality papers with fixed data and variable data because this will allow the jobs having a multiple pages to be printed with separate printing operations more effectively];
     second print command means for giving a command for performing a second printing to re-print the plurality of page images onto the first faces of the plurality of printing media [as shown in Fig.5, the printed material 503 is being generated with the CMYK base colors set in advance first on a first face of a paper (paragraph 70) and then the printed material 503 is being printed with other information on the said first face to generate the printed material 505. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to print a plurality papers with fixed data and variable data because this will allow the jobs having a multiple pages to be printed with separate printing operations more effectively].
     wherein the plurality of page images are printed by using a plurality of colors according to the plurality of page images in the second printing [as shown in Fig.5, the printed material 503 is being generated with the CMYK base colors set in advance first on a first face of a paper (paragraph 70) and then the printed material 503 is being printed with other information on the said first face to generate the printed material 505. The CMYK is the plurality of colors. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to print a plurality papers with fixed data and variable data because this will allow the jobs having a multiple pages to be printed with separate printing operations more effectively].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakamura’949 according to the teaching of Honda’482 to generate the printed material with fixed data and the variable data by performing two time of printing because this will allow the printed material with fixed data and the variable data to be generated more effectively.
     The combination of Nakamura’949 and Honda’482 does not teach the plurality of printing media, which are fed to a feed destination of the printing apparatus while being kept in an upward-facing output state in the output destination in a second sequence, in which the plurality of page images are printed starting from the final page image toward the leading page image.
     Sawara’910 teaches that a paper with the preprinted content is being placed with the upward-facing output state on the paper feed port and the printer pints additional information on the same side of the preprinted content on the said paper (Fig.1, Fig.2 and Fig.3).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakamura’949 and Furukawa’758 to keep the papers printed with the desired contents with the upward-facing output state in the paper feed tray to print additional information on the same side as the previous printed contents on the said papers because this will allow to print additional information on the same side as the previous printed contents on the said papers more effectively. 
     The combination of Nakamura’949, Honda’482 and Sawara’910 does not teach the plurality of printing media, which are fed to a feed destination of the printing apparatus while being kept in an upward-facing output state in the output destination in a second sequence, in which the plurality of page images are printed starting from the final page image toward the leading page image.
     Since Nakamura’949 has suggested that the printed pages are either being discharged to the face-down tray or the face-up tray (Fig.6) and Honda’482 teaches the printed material (Fig.5, item 503) is being generated with the CMYK base colors set in advance first on a first face of a paper (paragraph 70) and then the printed material (Fig.5, item 503) is being printed with other information on the said first face to generate the printed material (Fig.5, item 505) and Sawara’910 teaches that a paper with the preprinted content is being placed with the upward-facing output state on the paper feed port and the printer pints additional information on the same side of the preprinted content on the said paper (Fig.1, Fig.2 and Fig.3), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to put the papers with the printed contents back to the paper feed tray with the upward-facing output state to print additional information on the same side as the said printed contents on the paper and to configure the face-up tray as the discharge tray so that the printed pages with the printed additional information being printed and discharged from the final page to the leading page (the plurality of printing media, which are fed to a feed destination of the printing apparatus while being kept in an upward-facing output state in the output destination in a second sequence, in which the plurality of page images are printed starting from the final page image toward the leading page image) because this will allow the paper with the printed content to bed added with additional information more effectively and will allow the printout to be organized more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakamura’949, Honda’482 and Sawara’910 to put the papers with the printed contents back to the paper feed tray with the upward-facing output state to print additional information on the same side as the said printed contents on the paper and to configure the face-up tray as the discharge tray so that the printed pages with the printed additional information being printed and discharged from the final page to the leading page (the plurality of printing media, which are fed to a feed destination of the printing apparatus while being kept in an upward-facing output state in the output destination in a second sequence, in which the plurality of page images are printed starting from the final page image toward the leading page image) because this will allow the paper with the printed content to bed added with additional information more effectively and will allow the printout to be organized more effectively.
     With respect to claim 14, which further limits claim 1, Nakamura’949 teaches wherein the central processing unit prints a plurality of other page images onto a plurality of other printing media in the second sequence, gives a command for outputting the plurality of other printing media to the output destination of the printing apparatus in a state where the printed face of each other printing medium faces upward [as shown in Fig.6, the printing configuration interface has a function to configure to discharge the printouts to the face-up receiving tray (the plurality of page images are printed starting from the final page image toward the leading page image) (paragraph 35)].
     The combination of Nakamura’949, Honda’482 and Sawara’910 does not teach re-prints the plurality of other page images onto the plurality of other printing media, which are fed to the feed destination of the printing apparatus while being kept in the upward-facing output state in the output destination, in the first sequence.
     Since Nakamura’949 has suggested that the printed pages are either being discharged to the face-down tray or the face-up tray (Fig.6) and Honda’482 teaches the printed material (Fig.5, item 503) is being generated with the CMYK base colors set in advance first on a first face of a paper (paragraph 70) and then the printed material (Fig.5, item 503) is being printed with other information on the said first face to generate the printed material (Fig.5, item 505), and Sawara’910 teaches that a paper with the preprinted content is being placed with the upward-facing output state on the paper feed port and the printer pints additional information on the same side of the preprinted content on the said paper (Fig.1, Fig.2 and Fig.3), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to put the papers with the printed contents from a leading page toward a final page (the first sequence) back to the paper feed tray with the upward-facing output state to print additional information on the same side as the said printed contents on the paper and to configure the face-up tray as the discharge tray so that the printed pages with the printed additional information being printed and discharged from the final page to the leading page (re-prints the plurality of other page images onto the plurality of other printing media, which are fed to the feed destination of the printing apparatus while being kept in the upward-facing output state in the output destination, in the first sequence) because this will allow the paper with the printed content to bed added with additional information more effectively and will allow the printout to be organized more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakamura’949, Honda’482 and Sawara’910 recognize to put the papers with the printed contents from a leading page toward a final page (the first sequence) back to the paper feed tray with the upward-facing output state to print additional information on the same side as the said printed contents on the paper and to configure the face-up tray as the discharge tray so that the printed pages with the printed additional information being printed and discharged from the final page to the leading page (re-prints the plurality of other page images onto the plurality of other printing media, which are fed to the feed destination of the printing apparatus while being kept in the upward-facing output state in the output destination, in the first sequence) because this will allow the paper with the printed content to bed added with additional information more effectively and will allow the printout to be organized more effectively.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura’949 (US 2010/0044949), Honda’482 (US 2010/0110482), Sawara’910 (JP 6-167910) and further in view of Kadota’375 (US 2008/0152375).
     With respect to claim 5, which further limits claim 4, the combination of Nakamura’949, Honda’482 and Sawara’910 does not teach wherein the central processing unit perform control to display the switch checkbox.  
     Kadota’375 teaches wherein the central processing unit perform control to display the switch checkbox (Fig.16).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of the combination of Nakamura’949, Honda’482 and Sawara’910 according Kadota’375 to display instruction to place the printed papers into the feed tray to print additional information because this will allow the printed papers to be placed into the feed tray more effectively.
     With respect to claim 6, which further limits claim 1, Nakamura’949 teaches a wherein the central processing unit designates whether the plurality of printing media that have undergone the second printing are to be output with front faces facing upward or rear faces facing upward (Fig.6).  
     The combination of Nakamura’949, Honda’482 and Sawara’910 does not teach  wherein the central processing unit designates a number of times the first printing is to be performed.  
     Kadota’375 teaches  wherein the central processing unit designates a number of times the first printing is to be performed (paragraph 93).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakamura’949, Honda’482 and Sawara’910 according to the teaching of Kadota’375 to allow a use to configure the number of copies for a print job to be printed because this will allow the jobs to be printed more effectively.
     With respect to claim 7, which further limits claim 6, Nakamura’949 teaches wherein the central processing unit selects whether the first printing for a first time is to be performed in the first sequence [as shown in Fig.6, the printing configuration interface has a function to configure to discharge the printouts to the face-down paper receiving tray (the plurality of page images are printed starting from a leading page image toward a final page image) (paragraph 35)] or the second sequence in accordance with the number of times the first printing is to be performed.
    The combination of Nakamura’949, Honda’482, Sawara’910 and Kadota’375 does not teach a direction of output faces of the plurality of printing media that have undergone the second printing.
     Since Nakamura’949 has suggested that the printed pages are either being discharged to the face-down tray or the face-up tray (Fig.6) and Honda’482 teaches the printed material (Fig.5, item 503) is being generated with the CMYK base colors set in advance first on a first face of a paper (paragraph 70) and then the printed material (Fig.5, item 503) is being printed with other information on the said first face to generate the printed material (Fig.5, item 505), and Sawara’910 teaches that a paper with the preprinted content is being placed with the upward-facing output state on the paper feed port and the printer pints additional information on the same side of the preprinted content on the said paper (Fig.1, Fig.2 and Fig.3), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to put the papers with the printed contents from a leading page toward a final page (the first sequence) back to the paper feed tray with the upward-facing output state to print additional information on the same side as the said printed contents on the paper and to configure the face-up tray as the discharge tray so that the printed pages with the printed additional information being printed and discharged from the final page to the leading page (a direction of output faces of the plurality of printing media that have undergone the second printing) because this will allow the paper with the printed content to bed added with additional information more effectively and will allow the printout to be organized more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakamura’949, Honda’482, Sawara’910 and Kadota’375 recognize to put the papers with the printed contents from a leading page toward a final page (the first sequence) back to the paper feed tray with the upward-facing output state to print additional information on the same side as the said printed contents on the paper and to configure the face-up tray as the discharge tray so that the printed pages with the printed additional information being printed and discharged from the final page to the leading page (a direction of output faces of the plurality of printing media that have undergone the second printing) because this will allow the paper with the printed content to bed added with additional information more effectively and will allow the printout to be organized more effectively.
     With respect to claim 8, which further limits claim 3, the combination of Nakamura’949, Honda’482 and Sawara’910 does not teach wherein the central processing unit further gives a command for outputting the printing media, which have undergone the second printing, - 40 -in a state where a non-printed face of each printing medium faces upward.  
     Kadota’375 teaches wherein the central processing unit further gives a command for outputting the printing media, which have undergone the second printing, - 40 -in a state where a non-printed face of each printing medium faces upward [regarding to perform print using the MP Tray (Fig.16)
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakamura’949, Honda’482 and Sawara’910 according to the teaching of Kadota’375 to re-print other page on the blank side the paper which have already printed with a page on other side because this allow the paper to be printed more effectively.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura’949 (US 2010/0044949), Honda’482 (US 2010/0110482), Sawara’910 (JP 6-167910) and further in view of Kadota’375 (US 2008/0152375).
     With respect to claim 9, which further limits claim 1, the combination of Nakamura’949, Honda’482 and Sawara’910 does not teach wherein in a case where the plurality of page images are to be printed in correspondence with opposite faces of the plurality of printing media, the central processing unit gives a command for outputting the plurality of printing media, which have undergone printing, in a state where front faces and rear faces of the plurality of printing media are inverted. 
     Kadota’375 wherein in a case where the plurality of page images are to be printed in correspondence with opposite faces of the plurality of printing media (Fig.32B), the central processing unit gives a command for outputting the plurality of printing media, which have undergone printing, in a state where front faces and rear faces of the plurality of printing media are inverted (Fig.32B). 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakamura’949, Honda’482 and Sawara’910 according to the teaching of Kadota’375 to re-print other page on the blank side the paper which have already printed with a page on other side because this allow the paper to be printed more effectively.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura’949 (US 2010/0044949), Honda’482 (US 2010/0110482), Sawara’910 (JP 6-167910), Kadota’375 (US 2008/0152375) and further in view of Miyajima’630 (US 2013/0135630).
     With respect to claim 10, which further limits claim 9, the combination Nakamura’949, Honda’482, Sawara’910 and Kadota’375 does not teach wherein the central processing unit adds a blank page image to a predetermined position in the plurality of page images if the number of the plurality of page images is an odd number. 
     Miyajima’630 teaches wherein the central processing unit adds a blank page image to a predetermined position in the plurality of page images if the number of the plurality of page images is an odd number (Fig.4B). 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakamura’949, Honda’482, Sawara’910 and Kadota’375 according to the teaching of Miyajima’630 to print a blank page when the duplex print job is the odd number page print job because allow the duplex print job to be executed more effectively.
     With respect to claim 11, which further limits claim 10, the combination Nakamura’949, Honda’482, Sawara’910 and Kadota’375 does not teach wherein the central processing unit inserts the blank page image subsequent to the final page image in a case where the central processing unit gives a command for performing printing in the first sequence, and adds the blank page image previous to the leading page image in a case where the central processing unit gives a command for performing printing in the second sequence.  
     Miyajima’630 teaches wherein the central processing unit inserts the blank page image subsequent to the final page image in a case where the central processing unit gives a command for performing printing in the first sequence (Fig.4B), and adds the blank page image previous to the leading page image in a case where the central processing unit gives a command for performing printing in the second sequence (Fig.4D).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakamura’949, Honda’482, Sawara’910 and Kadota’375 according to the teaching of Miyajima’630 to print a blank page when the duplex print job is the odd number page print job because allow the duplex print job to be executed more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Noguchi’540 (US 2019/0384540) discloses a print controller includes a first print command unit, an output command unit, and a second print command unit. The first print command unit prints multiple page images onto multiple printing media in either one of a first sequence, in which the page images are printed starting from a leading page image toward a final page image, and a second sequence, in which the page images are printed starting from the final page image toward the leading page image
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674